Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restriction
	Applicants’ election of Group I, claims 1-2 with traverse for prosecution in the reply filed on 12/09/2021 is acknowledged. Following claim amendments (12/09/2021), the traversal is on the grounds that: 
	“… First, Applicant notes that this application is a national stage application, and therefore under unity of invention practice the Examiner must establish that the claims lack unity of invention under PCT Rule 13.1 and 37 C.F.R. 1.475. In particular, the Examiner is reminded that in determining unity of invention, the criteria set forth in 37 C.F.R. 1.475 must be considered. Pursuant to 37 C.F.R. 1.475(b), an international or national stage application containing claims drawn to various combinations of categories, including a product and process of use of said product “will be considered to have unity of invention” (emphasis added). Thus, for at least this reason, Applicant submits that at least Group 11 should be rejoined with the elected subject matter and that the requirement for Restriction has not meaningfully addressed why unity of invention is lacking between Group 1 and Group 11.

	Second, Applicant submits that the pending claims as amended herein comprise a special technical feature in view of the art cited in the Requirement for Restriction, 1.e., in view of JP 2008-000124 and WO 2005/030975. In particular, the Office appears to have identified…”. 

The traversal by the applicants’ is answered as follows: Applicants’ arguments have been fully considered but are not deemed persuasive to withdraw the restriction requirement regarding SEQUENCE ELECTION previously applied. Examiner maintains the position that the amended claims are indeed anticipated or rendered obvious by prior art, for details see 35 U.S.C. 101, 112(b), 112(a), 102 and 103 rejections below; as cited prior art indeed discloses all of the claimed polypeptides and encoding polynucleotides comprising SEQ ID NO: 2 (also see provided sequence alignments) of the instant invention, and under PCT Rule 13.1 and PCT Rule 13.2 lack same or corresponding technical feature. Additionally, if the examiner finds that the national stage 
Furthermore, instant claims recite structurally and functionally independent molecules (unique sequence identifier) including variants, mutants and homologs having any sequence identity to the claimed polypeptides and encoding nucleic acid molecules identity (claim 1a recites a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2 … and having an activity to produce rhamnose from glucose); claims 1-2, 4-5, 7-13, 17-20 and 22-24 have no defined outer bounds for the scope of "altered proteins" and having the associated function i.e., having an activity to produce rhamnose from glucose that fall within the scope of the claims. Search of each of the listed polypeptides and encoding polynucleotides are not coextensive and the sequence search In view of the foregoing, search of SEQ ID NO: 2 and additionally 2 polynucleotide sequences’ (SEQ ID NO: 11 and SEQ ID NO: 15 in claims19-20) are considered to be a reasonable number of sequences for examination. Furthermore, a search of more than one (1) of the polynucleotide and the encoded polypeptide sequence claimed in claims 1-2, 4-5, 7-13, 17-20 and 22-24 presents an undue burden on the Patent and Trademark Office due to the complex nature of the search, in terms of computer time needed to perform the search and the subsequent analysis of the search results by the examiner. Accordingly, non-elected sequences are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 
Therefore, the technical features linking the inventions of claims 1-2, 4-5, 7-13, 17-20 and 22-24 does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. The results from a search of each of these inventions have different considerations with respect to the prior art, i.e., the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). Burden lies not only in the search of sequence databases, U.S. patents, but also in the search for non-patent literature and foreign patents and in examination of the claim language and specification for compliance with the statutes concerning new matter, distinctness, double patenting, written description and enablement. Thus, a 1-2, 4-5, 7-13, 17-20 and 22-24 would be a serious burden and contrary to applicants’ arguments, the requirement is still deemed proper and is therefore made FINAL. Examiner also notes that the applicants’ in their response dated 12/09/2021 have not elected any sequence as indicated in the restriction dated 07/09/2021 (see page 8 of office-action dated 07/09/2021). In the interest of providing good service, examiner has rejoined Group 11 claims 12-13, 17-20 and 23-24 in part and extended the sequence search to SEQ ID NO: 11 (claim 19) and SEQ ID NO: 15 (claim 20).  
	 Claims 1-2, 4-5, 7-13, 17-20 and 22-24 are pending in this application, claims 1-2, 12-13, 17-20 and 23-24 in part as they relate to SEQ ID NO: 2, SEQ ID NO: 11 and SEQ ID NO: 15 reading on the elected invention is now under consideration for examination; accordingly, non-elected Groups’ 2-10 and 12-20 and non-elected sequences SEQ ID NOs: 4, 6, 8, 10, 12, 13, 14, 16, 17, 19 and 20 in claims 1, 12, 19 and 20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. The requirement is still deemed proper and is therefore made FINAL. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2021. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/JP2018/015256 filed on 04/11/2018 and claims the priority date of Japan application 2017-079041 filed on 04/12/2017; however, no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/JP2018/015256 filed on 04/11/2018.
Information disclosure statement
The information disclosure statements (IDS) submitted on 01/10/2020, 04/22/2021 and 09/03/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Claim Objections
Recitation of “and/or” in claims 1-2 and 12-13 (claims 17-20 and 23-24 depending therefrom)  makes the claims indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-2 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below. Claims 1-2 directed to a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose; (b) a protein having an amino acid sequence having a sequence identity of 95% or more to the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose…. The rationale for this determination is explained below.
The “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 FR 74618 (Dec. 16, 2014) directs that claims drawn to 1) a composition of matter, 2) a law of nature See, 79 FR, page 74621 (flow chart).  Nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed "naturally occurring products and some man-made products . . . are essentially no different from a naturally occurring product . . .  that fall under the laws of nature or natural phenomena exception.” 79 FR, page 74623, left column. That is, a patent-eligible composition of matter must be "markedly different" in terms of the "product's structure, function, and/or other properties." 79 FR, page 74623, center column.  
Claims 1-2 are directed to naturally-occurring protein(s), encoding polynucleotides or composition thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the naturally-occurring protein(s), encoding polynucleotides or composition thereof protein of SEQ ID NO: 2 … and the encoding polynucleotide obtained from plant source, for examination purposes, no patentable weight will be given to the term “uridine diphosphate …”. Examiner would like to point out that plants endogenously comprises the protein and having 100% sequence identity to SEQ ID NO: 2 and the encoding polynucleotide. While claims 1-2 recite polypeptides having a variant enzymes i.e., a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose; (b) a protein having an see provided sequence alignments), and as the claims do not specify any particular position at which the substitution must occur, thus the proteins of claims 1-2 are also directed to natural products (see, the recent Office Guidance For Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp). A “product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a ‘product of nature' exception.”  79 FR, page 74623, right column.  A change in biological activity, chemical or physical properties, and structure and form are given as non-limiting examples of possible “markedly different characteristics.” 79 FR, page 74623, right column. Here, as stated, the claims encompass naturally-occurring rhamnose synthases having the same structure, and therefore biological activity, chemical and physical properties, as a naturally-occurring product. As such, the claims appear to be directed towards nothing more than a judicial exception for the reasons stated. The claims recite ineligible subject matter for the reasons stated.
Claim Rejections: 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-2 and 12-13 (claims 17-20 and 23-24 depending therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1-2 and 12-13 recites the phrase “… and/or …”. The metes and bounds of claims 1-2 and 12-13 (claims 17-20 and 23-24 depending therefrom) are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
Claim Rejections: 35 USC § 112(a) 
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-13, 17-20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a 

The claims recite the following broadly claimed genera: Claims 1-2, 4-5, 7-13, 17-20 and 23-24 recite genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, i.e., a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose (also see claims objections and 35 U.S.C. 112(b) for claims interpretation).
As described, claim 1(a) and 12(b) encompasses genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, including wild-type rhamnose synthases and heavily mutated from known wild-type rhamnose synthases, with the sole structural proviso being that a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2; however, as discussed above under the rejections for 35 U.S.C. 112(b), it is not clear how such features limit claims 1-2, 4-5, 7-13, 17-20 and 23-24.  
The structural elements recited in claims 1-2, 4-5, 7-13, 17-20 and 23-24 are not sufficient structure to form a rhamnose synthase of any kind. There in inherent unpredictability in regards to which amino acid sequences may have the activity to produce rhamnose from glucose/rhamnose synthase and possibly fall within the claims and those amino acid sequences that do not have having the activity to produce 1-2, 4-5, 7-13, 17-20 and 23-24 recite genera of biomolecules described only by a functional characteristic (i.e., having the activity to produce rhamnose from glucose/rhamnose synthase), without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Further, without any structural limitations for structural features that actually provide for and to produce rhamnose from glucose/rhamnose synthase activity, claims 1-2, 4-5, 7-13, 17-20 and 23-24 have no defined outer bounds for the scope of "altered proteins/rhamnose synthases" that fall within the scope of the claims.  Due to the literal unlimited structural scope of the claims, it is not possible to provide for a representative number of species that adequately described are representative of the entire genus having no fixed structural outer boundaries. Further, such genera of altered rhamnose synthases as recited lack “a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  And without any required structure that is sufficient for providing the recited rhamnose synthase activity, the recited genera lack disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. The claims lack adequate written description in the as-filed specification for the reasons stated.
few species: specific wild-type polypeptide sequences comprising the amino acid sequences of SEQ ID NO: 2 … and the encoding polynucleotides and having rhamnose synthase activity and method of use, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides.
	The genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of SEQ ID NO: 2 … and having rhamnose synthase activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the following with regards to rhamnose synthases: Oka et al., (The J. Biol. Chem., 2007, vol. 282(8): 5389-5403), teach that rhamnose synthases comprise important motifs/domains and site directed mutagenesis abolished the activity (see Abstract; col. 2, last ¶, page 5391; Fig. 3, page 5395; col. 2, last ¶, page 5397; Fig. 5, page 5398; Discussion; and entire document); thus a skilled artisan needs to be provided specific structure and having the associated function.
	As stated above, no information beyond the characterization of few species: specific wild-type polypeptide sequences comprising the amino acid sequences of SEQ ID NO: 2 … and the encoding polynucleotides and having rhamnose synthase activity and method of use, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides. As the claimed genera of polypeptides having widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Enablement
Claims 1-2, 4-5, 7-13, 17-20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for the characterization of few species: specific wild-type polypeptide sequences comprising the amino acid sequences of SEQ ID NO: 2 … and the encoding polynucleotides and having rhamnose synthase activity and method of use. However, specification does not reasonably provide enablement for a genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, i.e., a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose; i.e., undefined/unlimited structures including variants/mutants/homologs (naturally occurring and non-naturally occurring; also see claims objections and 35 U.S.C. 112(b) for claims interpretation). The specification does not enable any person skilled in the art to which it 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-2, 4-5, 7-13, 17-20 and 23-24 are so broad as to encompass: a genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, i.e., a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose; i.e., undefined/unlimited structures including variants/mutants/homologs (naturally occurring and non-naturally occurring; also see claims objections and 35 U.S.C. 112(b) for claims interpretation). The scope of the claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of encoded polypeptides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its few species: specific wild-type polypeptide sequences comprising the amino acid sequences of SEQ ID NO: 2 … and the encoding polynucleotides and having rhamnose synthase activity and method of use. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides i.e., a genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, i.e., a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose; i.e., undefined/unlimited structures including variants/mutants/homologs (naturally occurring and non-naturally occurring; also see claims objections and 35 U.S.C. 112(b) for claims interpretation). The specification but provides no guidance with regard to the making of variants and mutants or with regard to other uses. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polynucleotides and polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Oka et al., (The J. Biol. Chem., 2007, vol. 282(8): 5389-5403), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides encompassed by the claims.	

	The specification does not support the broad scope of the claims which encompass: a genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, i.e., a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose; i.e., undefined/unlimited structures including variants/mutants/homologs (naturally occurring and non-naturally occurring; also see claims objections and 35 U.S.C. 112(b) second paragraph for claims interpretation), because the specification does not establish: (A) a rational and predictable scheme for modifying specific amino acid residues in any rhamnose synthase and an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptide; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and 
	While as discussed above, the specification provides guidance with regard to the characterization of few species: specific wild-type polypeptide sequences comprising the amino acid sequences of SEQ ID NO: 2 … and the encoding polynucleotides and having rhamnose synthase activity and method of use, however, the scope of claims 1-2, 4-5, 7-13, 17-20 and 23-24 is so broad and the lack of guidance either in the specification or in the prior art, the claims 1-2, 4-5, 7-13, 17-20 and 23-24 remains not commensurate in scope with the enabled invention and therefore for the rejected claims, this would clearly constitute undue experimentation. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed (guided mutants). Such guidance has not been provided in the instant specification or in the prior art. The art also teaches the following regarding complexity of the structure/function relationship: The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. The reference of Sen et al., (Appl. Biochem. Biotechnol., 2007, Vol.143: 212-223), teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates not guidance for making and/or using the claimed polypeptide. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides and the encoding polynucleotides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 102/§ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 12-13, 17-18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated or, in the alternative, under 35 U.S.C. 103(a) as obvious over Brog et al., (US 10,766,935), and in view of Oka et al., (The J. Biol. Chem., 2007, vol. 282(8): 5389-5403), Kim et al., (J. Plant Biol., 2013, Vol. 56: 7-12) and Houghton-Larsen et al., (US 9,631,215) when given the broadest reasonable interpretation. 
Claims 1-2, 12-13, 17-18 and 22-23 as interpreted are directed to encompass: a genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, i.e., a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose (as in claims 1-2, 12-13 and 17-18); said method further comprising adding the produced rhamnose to a raw material of the sweetener … said rhamnose in the form of uridine diphosphate rhamnose (as in claims 23-24).
Brog et al., (US 10,766,935) disclose polypeptide obtained from plant source and having the ability to confer certain growth traits to the plants/increasing yield 
 Oka et al., (The J. Biol. Chem., 2007, vol. 282(8): 5389-5403; disclose a rhamnose synthase having 88.1% sequence identity to SEQ ID NO: 2 of the instant invention, see provided sequence alignment; also see Abstract; col. 2, last ¶, page 5391; Fig. 3, page 5395; col. 2, last ¶, page 5397; Fig. 5, page 5398; Discussion; and entire document) and Kim et al., (J. Plant Biol., 2013, Vol. 56: 7-12; see Abstract; Fig. 1, page 8; Fig. 2, page 9; and entire document) teach identification, isolation and expression of proteins/glycosyltransferases isolated from plants comprise “motifs/domains” including phylogenetic analysis and biochemical analysis of putative glycosyltransferases isolated from plant sources.
Houghton-Larsen et al., (US 9,631,215) provide clear teaching, suggestion and motivation for the use of any rhamnose synthase of interest in the production of steviol glycoside of interest depending on the experimental need (see Abstract; Fig. 2A-B; col. 3, line 50; and entire document).
As such, disclosure of the importance of polypeptide obtained from plant source and having the ability to confer certain growth traits to the plants/increasing yield …biomass/cell wall thickening, said reference polypeptide having 97.3% sequence identity to SEQ ID NO: 2 of the instant application (Brog et al.), as taught in the prior art references of Oka et al., and  Kim et al., one of ordinary skill in the art would have the motivation and a reasonable expectation of success to express said polypeptide of Brog et al., and characterize the biochemical properties depending on the experimental need, and determine the inherent biochemical 
Given this extensive teaching in prior art (Brog et al., Oka et al., Kim et al., and  Houghton-Larsen et al.,) i.e., a genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, i.e., a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino acids are deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2… and having an activity to produce rhamnose from glucose (as in claims 1-2, 12-13 and 17-18); said method further comprising adding the produced rhamnose to a raw material of the sweetener … said rhamnose in the form of uridine diphosphate rhamnose (as in claims 23-24), as taught by the instant invention is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1-2, 12-13, 17-18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated or, in the alternative, under 35 U.S.C. 103(a) as obvious over Brog et al., (US 10,766,935), and in view of Oka et al., (The J. Biol. Chem., 2007, vol. 282(8): 5389-5403), Kim et al., (J. Plant Biol., 2013, Vol. 56: 7-12) and Houghton-Larsen et al., (US 9,631,215) when given the broadest reasonable interpretation.

2112 [R-3]    Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C.102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir.1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DIS-COVERY OF A NEW PROPERTY
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364,1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C.103.

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the 

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C.102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C.102/103 rejection is appropriate for these types of claims as well as for composition claims.

IV. PRODUCT AND APPARATUS CLAIMS-WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

V. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).

Examiner would like to apply similar lines of argument as per MPEP Chapter 2100-Patentability, that applicants’ discovery of an inherent property of previously disclosed prior art product does not make the applicants’ invention novel and hence the instant claims 1-2, 12-13, 17-18 and 22-23 are fully anticipated or rendered obvious by the cited prior art. As per the MPEP 2100, each and every element of claims 1-2, 12-13, 17-18 and 22-23 are found either expressly or inherently described in above cited prior art.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-2, 12-13, 17-20 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brog et al., (US 10,766,935) and in view of Oka et al., (The J. Biol. Chem., 2007, vol. 282(8): 5389-5403), Kim et al., (J. Plant Biol., 2013, Vol. 56: 7-12) and Houghton-Larsen et al., (US 9,631,215) as applied to claims 1-2, 12-13, 17-18 and 22-23 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated or, in the alternative, under 35 U.S.C. 103(a) as obvious rejection above) and in further in view of Ono1 et al., (US 10,000,783; disclosing a polynucleotide having 100% sequence identity to SEQ ID NO: 11 of the instant invention) and Ono2 et al. (US 9,957,539; disclosing a polynucleotide having 100% sequence identity to SEQ ID NO: 15 of the instant invention). 
	The disclosures of Brog et al., (US 10,766,935) and in view of Oka et al., (The J. Biol. Chem., 2007, vol. 282(8): 5389-5403), Kim et al., (J. Plant Biol., 2013, Vol. 56: 7-12) and Houghton-Larson et al., (US 9,631,215) as applied to claims 1-2, 12-13, 17-18 and 22-23 is described above in 335 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated or, in the alternative, under 35 U.S.C. 103(a) as obvious rejection above. However, Brog et al., Oka et al., Kim et al., and Houghton-Larsen et al., are silent regarding wherein transferring the rhamnose to steviol or a steviol glycoside is performed by using a host cell comprising (i) a polynucleotide comprising the nucleotide sequence of SEQ ID NO: 11 or… (as in claim 19); and wherein the host cell comprises at least one polynucleotide of the following (a) to (e): (a) (i) a polynucleotide comprising the nucleotide sequence of SEQ ID NO: 15 or… (as in claim 20).
Regarding claims 19 and 20, analogous art teaches the structural and functional information regarding production of steviol glycosides comprising multiple glycosyltransferases in a transformed recombinant host cell: see Ono1 et al., (US SEQ ID NO: 11 of the instant invention and Ono2 et al. (US 9,957,539) disclosing a polynucleotide having 100% sequence identity to SEQ ID NO: 15 of the instant invention.
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Brog et al., Oka et al., Kim et al., and Houghton-Larsen et al., and employ the transformed recombinant host cells of Ono1 et al., and Ono2 et al., that teach structural and functional elements involved in the enhanced production of steviol glycosides to generate a genetically modified recombinant host cell comprising recombinant proteins involved in the biochemical pathway of steviol glycosides. Motivation to generate such a modified recombinant host cell derives from the fact that steviol glycosides are commercial products of importance and useful in the preparation of fine chemicals, agrochemicals, pharmaceuticals and food industry (Houghton-Larsen et al., Ono1 et al., and Ono2 et al.,). The expectation of success is high, because the combined teachings of Brog et al., Oka et al., Kim et al., Houghton-Larson et al., Ono1 et al., and Ono2 et al., teach genetically modified recombinant host cells comprising recombinant enzymes/proteins/functional elements and the entire pathway for the enhanced production of steviol glycosides and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Brog et al., Oka et al., Kim et al., Houghton-Larsen et al., Ono1 et al., and Ono2 et al.,) i.e., a genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, i.e., a protein according to any one selected from the group consisting of the following: (a) a protein consisting of an amino acid sequence wherein 1 to 33 amino 1-2, 12-13, 17-20 and 23-24 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-2, 12-13, 17-20 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brog et al., (US 10,766,935) and in view of Oka et al., (The J. Biol. Chem., 2007, vol. 282(8): 5389-5403), Kim et al., (J. Plant Biol., 2013, Vol. 56: 7-12) and Houghton-Larsen et al., (US 9,631,215) as applied to claims 1-2, 12-13, 17-18 and 22-23 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated or, in the alternative, under 35 U.S.C. 103(a) as obvious rejection above) and in further in view of Ono1 et al., (US 10,000,783; disclosing a polynucleotide having 100% sequence identity to SEQ ID NO: 11 of the instant invention) and Ono2 et al. (US 9,957,539; disclosing a polynucleotide having 100% sequence identity to SEQ ID NO: 15 of the instant invention).
Allowable Subject Matter/Conclusion
None of the claims are allowable.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652